                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Eric S. Erickson,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00665-MOC-DSC
                                      )
                  vs.                 )
                                      )
    Queens University of Charlotte    )
         Marcella Wallace
            Lesia Finney
        Raymond Thrower,
           Defendant(s).              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 3, 2021 Order.

                                               February 3, 2021




     Case 3:20-cv-00665-MOC-DSC Document 17 Filed 02/03/21 Page 1 of 1
